DETAILED ACTION

Response to Amendment
Due to the amendment filed on 11/21/2020, the objections and rejections in the Office Action filed on 09/03/2020 have been either overcome or withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020 and 02/24/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re Claim 1:
The claim is allowed because the Applicant’s Remarks on Pages 9-11 are persuasive, specifically including “the microlens configured to adjust the different principal angular directions of the directional light beams.” At least this limitation is not disclosed by the combination of Choi, Fattal, and Kim. Therefore, Choi fails to teach, disclose, suggest, or make obvious the microlens configured to adjust the different principal angular directions of the directional light beams as set forth in the claim.

Re Claims 2-9:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 10:
The claim is allowed because the Applicant’s Remarks on Pages 12-13 are persuasive, specifically including Choi’s active device 150 is not a pixel (Page 12) and Choi fails to disclose, “a plurality of microlenses between the multiview pixel array and the multibeam element plurality, a microlens of the microlens plurality being configured to adjust directions of direction light beams.” Therefore, Choi fails to teach, disclose, suggest, or make obvious an array of multiview pixels configured to provide a plurality of different views of the multiview display, a multiview pixel of the array comprising a plurality of light valves configured to modulate a plurality of directional light beams and a microlens of the microlens plurality being configured to adjust directions of directional light beams as set forth in the claim.
Re Claims 11-16:
The claims are allowed due to their dependence on allowed base claim 10.
Re Claim 17:
The claim is allowed because the Applicant’s Remarks on Page 14 is persuasive, specifically including Applicant has amended independent Claim 17 to recite, “adjusting the directions of the directional light beams towards a multiview pixel using a microlens.” The combination of Choi, Fattal, Wei, and Kim fails to disclose this limitation. Therefore, Choi fails to teach, disclosed, suggest, or make obvious the combined method and functionality of adjusting the directions of the directional light beams towards a multiview pixel using a microlens as set forth in the claim.
Re Claims 18-21:
The claims are allowed due to their dependence on allowed base claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Pages 7-15, filed 11/21/2020, with respect to claims 1, 10, and 17 have been fully considered and are persuasive.  The rejections of those claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875